Citation Nr: 0943510	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  09-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a sleep disorder associated with herniated disc L5-S1 
without radiculopathy.

2.  Entitlement to an initial compensable rating for 
residuals of a right ankle fracture to include recurrent 
ankle sprains.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005 
and from February 2007 to November 2007; during the interim, 
he served in the Army Reserves.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision, in which the RO, 
in pertinent part, granted service connection for sleep 
disorder associated with herniated disc L5-S1 without 
radiculopathy and for residuals of a right ankle fracture to 
include recurrent ankle sprains and assigned initial 10 
percent and noncompensable ratings, respectively, effective 
November 23, 2007.  The Veteran perfected appeals to the 
initial disability ratings assigned.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection for the 
disabilities on appeal, the Board has characterized the 
issues in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

The issue of an initial compensation rating for residuals of 
a right ankle fracture to include recurrent ankle sprains is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The evidence of record demonstrates that, since November 23, 
2007, the Veteran's sleep disorder has been productive of 
such symptomatology as chronic sleep impairment, mild memory 
loss, fatigue, irritability, significant problems with 
concentration, some isolating behavior, and some relationship 
difficulties equivalent to occupational and social impairment 
with occasional decrease in school performance/work 
efficiency and intermittent periods of inability to perform 
tasks; was characterized by a Global Assessment of 
Functioning (GAF) score of 70; but has not been productive of 
such symptomatology as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation.




CONCLUSION OF LAW

Resolving the doubt in the Veteran's favor, the criteria for 
an initial 30 percent rating, but no more, for a sleep 
disorder associated with herniated disc L5-S1 without 
radiculopathy have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.20, 4.126, 4.130, Diagnostic Code 9327 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009), was signed into law 
on November 9, 2000.  Implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2009).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VA's notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The RO's December 2007 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above, 
including informing the Veteran of information pertaining to 
the assignment of disability ratings, as well as effective 
dates, consistent with the law in effect at that time.  This 
notification would also apply to the "downstream" issue of 
entitlement to a higher disability rating.  See VAOPGCPREC 8-
03.  Moreover, in a June 2008 post-rating letter and the 
December 2008 statement of the case (SOC), the RO provided 
the criteria pertaining to the evaluation of mental and ankle 
disabilities and readjudicated the claims on appeal 
consistent with the holding in Dingess.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter herein 
decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim decided herein.  The Veteran's service treatment 
records, lay statements, and reports of VA examinations have 
been associated with the claims file.  The Board finds that 
the December 2007 VA mental examination report, in 
particular, is adequate for rating purposes, as the examiner 
discussed the effects that the Veteran's sleep disorder had 
on the Veteran's life and relationships and the expected 
effects on any future employment.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  With respect to the matter decided 
herein, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the appeal.  Accordingly, the Board will 
proceed to a decision on the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Historically, in a January 2008 rating decision, the RO 
granted service connection for sleep disorder associated with 
herniated disc L5-S1 without radiculopathy and granted an 
initial 10 percent rating, under Diagnostic Code 9327, as 
analogous to an organic mental disorder.  38 C.F.R. §§ 4.20, 
4.130, Diagnostic Code 9327.  This rating decision was based 
on service treatment records showing difficulty sleeping due 
to a herniated disc at L5-S1.  An August 2007 Medical Board 
Proceeding examination report reflects that, during 
mobilization training in March 2007 at Camp Shelby, the 
Veteran injured his lower back.  Low back pain persistent and 
increased and a May 2007 magnetic resonance imaging (MRI) 
revealed an L5-S1 herniated disc in a central and left 
paracentral location.  He continued to have lower back pain 
and later was transferred from Camp Shelby and seen by an 
Augusta VA neurosurgeon, who did not feel that the Veteran's 
lower back problem was surgically correctable at that time 
and recommended physical therapy and other forms of 
conservative treatment.  During that examination, the Veteran 
complained of constant lower back pain of 4-5 on a scale of 1 
to 10 in intensity, which increased with lifting anything 
over 40 pounds and increased with various types of exercise.  
Because of the continued pain, the Veteran was unable to 
progress through mobilization training or do the rigorous 
activities required as a soldier and therefore was referred 
for a Medical Evaluation Board.  On examination, tenderness 
to palpation was noted from L3 to S1.  Forward flexion was to 
80 degrees and was limited by pain.  Extension was to 20 
degrees and was limited by pain.  Left and right lateral 
flexion was within normal limits and was not limited by pain.  
Left and right rotation was within normal limits with minimal 
pain experienced at the extreme in his midline lower back.  
As a result, it was not felt that the Veteran's back was 
going to improve in the near future to the point that he 
would be able to resume the rigorous activities required of 
soldiering and it was recommended that he be discharged.  

During a December 2007 VA mental disorders examination, the 
Veteran reported that his pain level is a 5, which he found 
very distracting, and that it generally ranged from 4 to 6 on 
a scale of 1 to 10.  His main symptom seemed to be a distinct 
sleep disorder.  He indicated that he had trouble falling 
asleep, taking from 30 minutes to an hour to accomplish; that 
he would toss and turn and stare at the ceiling; and he would 
generally wake up during the night, averaging only about six 
hours of sleep a night.  The Veteran stated that the quality 
of his sleep was very poor and that, during the day, he was 
constantly exhausted.  The VA examiner stated that there 
seemed to be a clear relationship between the Veteran's pain 
level and his sleep difficulty.  Because of sleep 
difficulties, the Veteran was experiencing significant 
problems with concentration, representing an impairment of 
thought processes.  He found it difficult to focus and had to 
read written material multiple times.  The examiner 
anticipated that this would have a significant effect upon 
his school performance but, at that point, the effect could 
not be precisely stated.  Socially, the Veteran reported six 
close friends that he saw more or less on a daily basis.  He 
was a musician and performed in a band practicing twice a 
week.  The Veteran indicated that he had a good relationship 
with his girlfriend, adding that there was occasional 
irritability when he was tired.  At such times, he had a 
short fuse, was somewhat cranky and did not like to be 
touched.  Generally, the Veteran experienced mild and very 
occasionally moderate sleep difficulty about five days a 
week.  When he is particularly tired he has a low libido.  
Even though the Veteran had not returned to work, the 
examiner anticipated that, if his current impaired 
concentration continued, the Veteran would find it difficult 
to concentrate on complex tasks that might be involved in 
employment in his chosen field of physics.  The effect on his 
social functioning was somewhat more significant and the 
Veteran's irritability could cause some difficulty with his 
relationship with his girlfriend and with his other friends.  
The Veteran tends to be exhausted and sometimes does not want 
to participate in activities that his friends engage in.  
There was an impairment of thought processes regarding 
concentration related to the Veteran's sleep difficulty.  
However, he communicates well and there was no communication 
impairment.  The formal diagnosis was a sleep disorder of the 
insomnia type due to a general medical condition (back injury 
with pain).  A GAF score of 70 was assigned, indicating some 
mild symptoms but generally functioning well.  

The Veteran asserts that a higher rating of 30 percent is 
warrant because he suffers more than occasional decrease in 
work efficiency.  He added that it happens quite often, as he 
is often fatigued and distracted.  The Veteran stated that he 
also suffers from mild memory loss, frequently forgetting 
what day of the week it is, school assignments, and important 
dates, etc.  He noted that memory loss was his chief 
complaint and that, until the sleep disorder, he never had 
trouble remembering anything.  As a college student, he noted 
that it is extremely impairing.

Diagnostic Code 9327 pertaining to organic mental disorders 
are rated under the General Rating Formula for Mental 
Disorders, set forth in 38 C.F.R. § 4.130, which provides for 
the following levels of disability.  

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9327.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The evidence as described above reveals a GAF score 70.  GAF 
scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally the person functions well, and has some meaningful 
interpersonal relationships.  However, the GAF score assigned 
in a case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

Since the award of service connection, the Board finds that 
the overall medical evidence reflects a level of impairment 
more consistent with the criteria for an initial 30 percent 
rating under Diagnostic Code 9327.  The medical record 
suggests that the Veteran's symptoms caused some occupational 
and social impairment due to fatigue, irritability, memory 
and concentration problems because of his chronic sleep 
impairment.  When tired, he tends to isolate himself and does 
not like to be touched.  When he is particularly tired he has 
a low libido.  Even though the Veteran had not returned to 
work, the examiner anticipated that, if his current impaired 
concentration continued, the Veteran would find it difficult 
to concentrate on complex tasks that might be involved in 
employment in his chosen field of physics.  The effect on his 
social functioning was somewhat more significant and the 
Veteran's irritability could cause some difficulty with his 
relationship with his girlfriend and with his other friends.  
The Veteran tends to be exhausted and sometimes does not want 
to participate in activities that his friends engage in.  
There was mild memory loss and an impairment of thought 
processes regarding concentration related to the Veteran's 
sleep difficulties.  However, he communicates well and there 
was no communication impairment.  During this period, there 
was no indication of hallucinations, delusions, and suicidal 
or homicidal ideation or attempts.  He had a girlfriend and 
spent time with friends.  Thought processes were logical.  

In order to warrant an evaluation in excess of 30 percent 
under Diagnostic Code 9327, the evidence must show that the 
Veteran's sleep disorder was characterized by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impaired judgment; impaired 
abstract thinking; disturbances of motivation; and difficulty 
in establishing and maintaining effective work and social 
relationships.  This type of symptomatology is not shown in 
the Veteran's case.  He maintains his personal appearance and 
hygiene.  There is no evidence of persistent danger of the 
Veteran hurting himself or others.  Therefore, the Board 
concludes that the requirements for a rating of 50, 70 or a 
100 percent have not been met.  

Resolving all doubt in the Veteran's favor, the Board 
concludes that an initial rating of 30 percent, and no more, 
is warranted during the entire appeal period.  See Fenderson, 
12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.   

Also considered by the Board is whether the Veteran's sleep 
disorder warrants referral for extraschedular consideration.  
The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his sleep disorder reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than an initial 30 percent 
rating, which the Veteran asserts is warranted under the 
rating criteria.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that his sleep disorder results in marked 
interference with his educational pursuits for the period in 
question.  Moreover, the Veteran has not been hospitalized 
nor had he sought treatment for his disability during the 
above time period so as to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
reported no previous psychiatric hospitalizations or 
treatment for his sleep disorder.  In the absence of evidence 
of such factors, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 30 percent rating for a sleep disorder associated 
with herniated disc L5-S1 without radiculopathy is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.




REMAND

With respect to the Veteran's claim for an initial 
compensable rating for residuals of a right ankle fracture to 
include recurrent ankle sprains, the Board has determined 
that further development of the claim is warranted.  

The Veteran was afforded VA examinations in January 2009.  
Subsequent to that, in statements accompanying his March 2008 
notice of disagreement (NOD) and his December 2008 
substantive appeal, the Veteran indicated that, at the time 
of the VA examinations in January 2008, no limitation of 
motion was noted.  However, that was because he had kept off 
of his right ankle for some time.  He added that, as his 
medical records showed, if he uses this ankle for any 
extended amount of time, it immediately becomes inflamed and 
very painful; that once this occurs his right ankle has 
limited range of motion for the rest of the day; and that it 
is not until he rests at night that the swelling subsides and 
his range of motion returns to normal.  Because of this 
injury, the Veteran indicates that everyday mobility can be 
difficult and distracting and asserts that he no longer can 
resume his summer occupation as a landscaper because of this 
immobilizing injury, which will make it significantly more 
difficult to pay for his college expenses.  

Given that the January 2008 rating decision was partially 
based on a finding that there was no limitation of motion of 
the right ankle and the fact that the Veteran is now 
asserting that his disability had increased in severity since 
his last VA examination to including inflammation, swelling 
and limitation of motion, the Board has determined that a new 
VA examination is warranted in order to fully and fairly 
evaluate the Veteran's claim for entitlement to an initial 
compensable disability rating for his right ankle disability.  
See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if record before the Board 
contains insufficient medical information for evaluation 
purposes).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination by an appropriate 
examiner to ascertain the extent and 
severity of the service-connected 
residuals of a right ankle fracture to 
include recurrent ankle sprains.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
(to include x-rays) and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail

As regards the right ankle, the examiner 
perform range of motion testing 
(expressed in degrees) and indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the degree at which pain begins.  In 
addition, after considering the Veteran's 
documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion and 
any effects on the Veteran's 
employability.  

The examiner should also provide an 
assessment as to whether the Veteran's 
overall range of right ankle motion is 
best characterized as moderately or 
markedly limited, as well as comment as 
to whether there is any ankylosis, 
malunion of the os calcis or astagalus, 
or astragalectomy.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

2.  Following any additional development 
or notice deemed appropriate, 
readjudicate the claim remaining on 
appeal, to include referral for 
extraschedular consideration and the 
assignment of staged ratings under the 
holdings in Fenderson and Hart, cited to 
above.  If any benefit sought on appeal 
remains unfavorable, then issue an 
updated supplemental SOC and give the 
Veteran an opportunity to respond.  Then, 
if in order, return the appeal to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


